Seevees, Ch. J.
i. practice in court™motion peai.smiss ap The motion to dismiss the appeal must be overruled, because the appellant shows by an affidavit the ground upon which the motion is based is not true. This is a special proceeding commenced in the Circuit Court of Wright county, under and in the manner provided in section 1359 of the Code. The plaintiff moved the court to change the place of trial, on the ground that Wright county was defendant in the action. The motion was sustained, and, by consent of the parties, the case was sent to the District Court of Hardin county.
*4862. jurisdicsivetn circuit torsuppoítoí pauper. That the Circuit Court, under section 1359 of the Code, had exclusive jurisdiction of the subject-matter must, we think, be conceded. This being so, it follows of course the District Court did not have jurisdiction. This point is now urged by counsel for the appellant for the first time, and it is insisted, as the District Court had no jurisdiction, its judgment must be set aside.
3ticeinsu?™° preme court. It is undoubtedly true that consent of the parties cannot give a court jurisdiction over the subject-matter of an action. Walters v. The Steamboat Mollie Dozier, 24 Iowa, 192; Walker v. Kynett, 32 Id., 524. The 77 case first cited also holds the jurisdictional question may be raised for the first time in the Supreme Court; and in Groves v. Richmond et al., 53 Id., 570, this court on its own motion took notice of and determined such question. It therefore follows, the judgment of the District Court must be reversed, although we find no error other than that above stated in the record. The cause will be remanded to the Circuit Court of Wright county where the error first occurred. Ferguson v. Davis County, 51 Id., 220.
Reversed.